 

 

 

 

 

 

 

 

 

 

-KID- “1 Filed O97zertspage-t eS RECEIVED
“< Sp.2:19-cv-01501-KJD-EJY Document 1-1 FID ——RECHED
LA moAv SAREE ue COUNSEL/PARTIES OF RECORD
274 | Caroling Glue Ne
Henderson, Wy 66452 AUG 28 2019
VOL~ boy WUNS
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
DEPUTY
x 4 a
Iw The Unite) States Distria Coo
Fee DO ysTrict of  WVevada
_ 2:19-cv-01501- -
Lament eben: KJD-EJY

Pla Vat ft
VS

Coney wisT
De evant,

State of Nevada Clark Court]

Tv Lament Jefferies 5 9 9£leins talic€ from Nhe Com PAN,
Con ey West ) thet DL worlled Fon \n 261% ta LAS vegas,WV

and NOW

—

T wag pemoved From M™) Jeb dve tomy Visabelity,

V Jerand ce liet ia the foam of M 0n@\).
Case 2:19-cv-01501-KJD-EJY Document1-1 Filed 08/28/19 Page 2 of 5

q AM Aglding Kor Coney west to PAy ™® AR ferief

In the Foren of money. L. Am QGiking | Fer Y 00) ooo 6
US) For w rong Tul Vee ration, Gad Disabil hy DiS crimination

 

4- AG 2014 Lamot Dah Ferits
ATUL Cassltna Bre Ave
Readeegan, NI $1050
“162- Lo 3-~ TWD
gulyoew

3u} 0} dn au YOO4
0} aut} afl & SAE?
}] Wes 12 SHEIS SA

 
 

gas ued No
us 0). J2A0 U

aiqissod 31 “Aep wen!
yea, Aun s} Aepod

 
 

 

WY 2:9 ‘B02 ‘92 INP -paalsoay
WV 72:9 ‘8 LOZ ‘92 IN Was
LLZVCVESLPL+ -WwOly

abessaw yxa_ :adAp

“smau peq siyy 105 Auog "uaw jab e ae No,
“9]DA9 SSOUISNA INO Ul BUA S143 1B SS899Ns INO 40) AOJSPUBL S} YOM YOM
aug Guunp sfep aay ye 20) yussard Buje “siuy nod 12) 03 Auos Ar9a We |

“aajoys isuy Aw aq IM nok saakojdwe peseg suoYy
awWoseq SOANeUssaidas No BABY UD aM aay JUIOT BY) OF 708 1908 aM

‘Ayenyuy suopsanb asow Bupise you og yney Aly 8}
Y"SMOU 8[QUIa} Stuy 10} AUOS Aaa Ure | “UOTEL POOH 2 5] SIND AUT LUOp |

“ssaujsnq ino uy poyed
Suipyng jesnus Area e yGnowyy HujoS ave am seBan Se] Uy semxeUdD WW
‘kgunoa sno 0} eawuas inok ayeyoaudde osje | ‘nok ayeyooudde Ayjeas | yor

ay SIO oP)

Wi lS7L EPO OKO DUWME ons SOULE POULIN

 

 
